                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

EMOSHIA L. DUNCAN                                                                        Plaintiff

v.                                                          Civil Action No. 3:19-CV-P890-RGJ

PETER EMBREE, et al.                                                                  Defendants

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

       This is a civil-rights action brought by a convicted prisoner pursuant to 42 U.S.C. § 1983.

The Court has granted Plaintiff Emoshia L. Duncan leave to proceed in forma pauperis. Plaintiff

has filed a motion for leave to file an amended complaint (DN 7). IT IS HEREBY ORDERED

that this motion (DN 7) is GRANTED. This matter is before the Court for screening pursuant to

28 U.S.C. § 1915A. Upon review of the complaint and amended complaint, the Court will

dismiss some claims but allow others to proceed.

             I. SUMMARY OF COMPLAINT AND AMENDED COMPLAINT

       Plaintiff is incarcerated at the Luther Luckett Correctional Complex (LLCC). He names

the following LLCC officials as Defendants in this action - Lieutenant Peter Embree, Lieutenant

Jonathon Kimbrell, and Grievance Coordinator Dagon Moon. He sues these Defendants in both

their official and individual capacities.

       Plaintiff first alleges that Defendant Embree violated his rights on December 7, 2018,

when Plaintiff began suffering from severe chest pains and gasping for air. Plaintiff alleges that

he begged Defendant Embree to get him a nurse but that Defendant Embree refused and told

Plaintiff that he did not care whether “[Plaintiff] died or not because he knew [Plaintiff] was

faking and he was not going to call the nurse.” Plaintiff alleges that he subsequently complained

to a nurse during pill call about his chest pains and that he was then taken to the emergency room
of a local hospital. At the hospital, Plaintiff alleges that he was informed that he needed gall

bladder extraction surgery immediately.

         Plaintiff next alleges that on December 16, 2018, he had “a reaction of some sort due to

an infection from having gall bladder extraction surgery [].” Plaintiff alleges that he was

“shaking and trembling having a seizure” and that several inmates tried to assist him. He states

that Defendant Kimbrell sprayed “O.C. spray” on every inmate including Plaintiff. Plaintiff

alleges that Defendant Kimbrell also kicked him in the face while he was on the ground.

Plaintiff claims that Defendant Kimbrell violated his constitutional rights on this date by using

excessive force against him.

         Plaintiff next alleges that on December 18, 2018, he filed a grievance against Defendant

Kimbrell regarding this incident. Plaintiff alleges that Defendant Moon retaliated against him for

filing this grievance by filing disciplinary report(s) against him.1 He also alleges that Defendant

Moon fraudulently interfered in the grievance process.

         Plaintiff seeks damages as well as injunctive relief.

                                            II. LEGAL STANDARD

         Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. See also

McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). Under § 1915A, the trial court must review the complaint and

dismiss the complaint, or any portion of the complaint, if the court determines that it is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. See § 1915A(b)(1), (2); and McGore v.


1
 In a separately filed motion for a preliminary injunction, Plaintiff seems to allege that, as a result of these
disciplinary reports, he has been placed in segregation (DN 9).

                                                            2
Wrigglesworth, 114 F.3d at 604. In order to survive dismissal for failure to state a claim, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.



                                                  3
Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

        A. Official-Capacity Claims

        As stated above, Plaintiff has sued Defendants in both their official and individual

capacities. “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Because

Defendants are employees of the Commonwealth of Kentucky, the claims brought against them

in their official capacities are deemed claims against the Commonwealth of Kentucky. See

Kentucky v. Graham, 473 U.S. at 166. State officials sued in their official capacities for money

damages are not “persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989). Thus, to the extent that Plaintiff seeks money damages from Defendants in

their official capacities, he fails to state a cognizable claim under § 1983. Additionally, the

Eleventh Amendment acts as a bar to claims for monetary damages against Defendants in their

official capacities.   Kentucky v. Graham, 473 U.S. at 169.         Thus, the Court will dismiss

Plaintiff’s official-capacity claims against Defendants for damages for failure to state a claim

upon which relief may be granted and for seeking monetary damages from Defendants immune

from such relief.

        The Court will, however, allow Plaintiff’s official-capacity claims to proceed for

injunctive relief.



                                                 4
       B. Individual-Capacity Claims

               1. Eighth Amendment

       Plaintiff first claims that Defendants violated his rights under the Eighth Amendment.

Based upon his allegations, the Court will allow an Eighth Amendment claim for deliberate

indifference to a serious medical need to proceed against Defendant Embree and an Eighth

Amendment claim for excessive force to proceed against Defendant Kimbrell. The Court can

discern no Eighth Amendment claim against Defendant Moon.

               2. First Amendment

       Plaintiff claims that Defendant Moon retaliated against him for filing grievances by filing

disciplinary report(s) against him. Based upon this allegation, the Court will allow a First

Amendment retaliation claim to proceed against Defendant Moon.

               3. Fourteenth Amendment

       Plaintiff also claims that Defendants Embree and Kimbrell violated his right to “equal

protection” under the Fourteenth Amendment. “The Equal Protection Clause of the Fourteenth

Amendment commands that no State shall ‘deny to any person within its jurisdiction the equal

protection of the laws,’ which is essentially a direction that all persons similarly situated should

be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To prove

a violation of the Equal Protection Clause, a plaintiff must allege an invidious discriminatory

purpose or intent. Washington v. Davis, 426 U.S. 229, 239-45 (1976); Pers. Adm’r of Mass. v.

Feeney, 442 U.S. 256, 271-74 (1979). “‘Discriminatory purpose’ . . . implies that the

decisionmaker . . . selected or reaffirmed a particular course of action at least in part ‘because

of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Pers. Adm’r of

Mass., 442 U.S. at 279. Because Plaintiff does not allege any discriminatory purpose or intent



                                                 5
on the part of Defendant Embree or Kimbrell, the Court will dismiss Plaintiff’s Fourteenth

Amendment “equal protection” claims against them for failure to state a claim upon which relief

may be granted.

       Plaintiff also claims that Defendant Moon violated his rights under the Fourteenth

Amendment by fraudulently interfering with the grievance process. However, the courts

repeatedly have held that there exists no constitutionally protected due process right to an

effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v.

Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x

427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002). Thus, any

claim against Defendant Moon based upon the violation of Plaintiff’s due process rights with

regard to the grievance process will also be dismissed for failure to state a claim upon which

relief may be granted.

       Finally, Plaintiff seems to claim, in a separately filed motion for a preliminary injunction,

that Defendants violated his rights to due process when he was placed in segregation as a result

of the alleged retaliatory disciplinary charges that were brought against him.        In Sandin v.

Conner, the Supreme Court held that the Fourteenth Amendment confers on prisoners only a

“limited” liberty interest “to freedom from restraint which . . . imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life,” or which “will

inevitably affect the duration of his sentence.” 515 U.S. 472, 484, 487 (1995); see also Williams

v. Wilkinson, 51 F. App’x 553, 556 (6th Cir. 2002); Jones v. Baker, 155 F.3d 810, 812 (6th Cir.

1998). Generally, courts consider the nature and duration of a stay in segregation to determine

whether it imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789,

794 (6th. Cir. 2008). Confinement is considered atypical and significant only in “extreme



                                                 6
circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010); see, e.g., Harris v.

Caruso, 465 F. App’x 481, 484 (6th Cir. 2012) (holding that the prisoner’s 8-year confinement in

segregation was of “atypical duration” and thus “created a liberty interest that triggered his right

to due process”); cf Wilkinson v. Austin, 545 U.S. 209, 223-24 (2005) (ruling that an inmate’s

transfer to Ohio’s “supermax” prison “imposes an atypical and significant hardship” given the

combination of extreme isolation of inmates, prohibition of almost all human contact, indefinite

duration of assignment, and disqualification for parole consideration of otherwise eligible

inmates).

       Here, Plaintiff has failed to allege any facts showing that his confinement in segregation

constitutes an atypical and significant hardship. Therefore, the Court will dismiss any claim

regarding the violation of Plaintiff’s due process rights under the Fourteenth Amendment that

allegedly occurred when he was placed in segregation.

                                       IV. CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s official-capacity

claims for damages are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a

claim upon which relief may be granted and pursuant to 28 U.S.C. § 1915A(b)(2) for seeking

monetary relief from Defendants immune from such relief.

       IT IS FURTHER ORDERED that the individual-capacity claims against Defendant

Moon for a violation of Plaintiff’s Eighth Amendment rights and against all Defendants for the

violation of Plaintiff’s Fourteenth Amendment rights are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted.




                                                 7
        The Court will enter a Service and Scheduling Order to govern the development of the

claims it has allowed to proceed. In allowing these claims to proceed, the Court passes no

judgment upon their merit or upon the ultimate outcome of this action.

Date:   February 25, 2020




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
A961.011




                                                       8
